DETAILED ACTION
The preliminary amendment filed 12/17/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 32 recites a “computer-readable storage medium”, however, applicant’s specification does not appear to describe such medium as only encompassing statutory subject matter, and therefore, the claim as a whole is non-statutory. The examiner suggests amending the claim to include “non-transitory computer-readable storage medium” or equivalent.  Any amendment to the claim should be commensurate with its corresponding disclosure.

Claims 1-18, 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite various “determining” steps for oil reservoirs and include a requirement that the effective shale is in communication with adjacent reservoirs “by boring-through of a fluctuating horizontal well or a vertical well”.  
The claims all recite a series of steps (or apparatus for performing such steps) and therefore are directed to a statutory category.  The claims as reciting various “determining” steps as drafted are a process, under broadest reasonable interpretation, that covers performance of the limitations in the mind (as in claims 1-18) or covers performance of the limitations in the mind but for the recitation of generic computer components (as in claim 31 reciting “a processor” and “a memory”.  For example, each claim encompasses a user manually calculating the determined parameters, where even the nominal recitation of a generic processor (as in claim 31) does not take the claim limitations out of the mental process grouping.   Although the claims further provide the limitation that the “effective shale is in communication with all the adjacent effective oil reservoirs by boring-through of a fluctuating well or a vertical well”, this limitation is not integrated with the determination limitations.  Thus, these claims recite an abstract idea.
	This judicial exception, as claimed, is not integrated into a practical application.  In particular, the claim 1 recites only one additional element, i.e. “wherein the effective shale is in communication with all the adjacent effective oil reservoirs by boring-through of a fluctuating horizontal well or a vertical well”, which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore the claims are directed to abstract ideas.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With regard to claim 31, the additional element of the processor and memory to perform the determinations amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.  
   As best understood, clearly reciting within the claims that the “boring-through of a fluctuating horizontal or a vertical well” is performed based on the prior determinations would sufficiently integrate these limitations into a practical application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, are 31-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	All claims recite various parameters as “effective”, (i.e. “effective shale”, “effective oil reservoirs”) where it is not clear what is required to be considered “effective” and therefore these recitations are indefinite.
	All claims (specifically, claims 1, 31 and 32 in their last lines) recite “wherein the effective shale is in communication with all the adjacent effective oil reservoirs by boring-through of a fluctuating horizontal well or a vertical well” where it is not clear if the “boring-through” is a step to be performed based on the previous determinations or if the communication is a pre-condition to the prior determining steps.  
	Claim 1 recites “starting pressure gradient” which is indefinite since it is not clear what pressure this is referring.
	Claim 2, lines 3-4 recite “a total organic carbon content (TOC) is greater than 4%-6%” which is indefinite since it is not clear what the boundary of this range is.
	Claims 5, and 10-13 all recite “adopting” a “well pattern” or a “completion”, where it is not clear if the “adopting” includes actually providing such limitations or merely determining the intention to use such a limitation based on a calculation.
	Claim 5 lines 9-10 recite that a first distance or a second distance is “30% or lower” but is not clear how this percentage is calculated or compared to and therefore this claim is indefinite.
	Claim 10, lines 9-10 recite that a first distance or a second distance is “30% or higher” but is not clear how this percentage is calculated or compared to and therefore this claim is indefinite.
	Claim 10, line 14 recites “well patter” which should apparently read as – well pattern --.
	Claims 12 and 13, in each claim’s line 5, recites that an average permeability range is “less than or equal to 3” which is indefinite since no units of the value are listed.
	The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zupanick (US 6,708,764).
In regard to claim 1, Zupanick discloses a method for determining an integrated exploitation approach for a shale and adjacent oil reservoirs, comprising: determining a thickness of an effective shale (220, figure 8, see col. 10, lines 40-45), thicknesses of adjacent effective oil reservoirs to the effective shale (202a, 202b, as in fig 8 as necessary to determine boundaries 204, 206), and a planar distribution area of the effective shale and the adjacent effective oil reservoirs to the effective shale (as necessary to determine top plans as in fig 4-6, see col. 6, lines 40+; also see col. 14, lines 1-5), based on logging data of a target reservoir of interest (col. 3, lines 36+, col. 13, lines 50+); determining a top effective boundary of the adjacent effective oil reservoir above the effective shale, and a bottom effective boundary of the adjacent effective oil reservoir below the effective shale (as determining 204, 206, as in fig 8), based on the thickness of the effective shale, the thicknesses of the adjacent effective oil reservoirs to the effective shale, and the planar distribution area of the effective shale and the adjacent effective oil reservoirs to the effective shale; determining a maximum seepage radius of each of the adjacent effective oil reservoirs to the effective shale, based on a formation pressure, a fracture pressure and a starting pressure gradient of the adjacent effective oil reservoir (col. 10, lines 40-45,  may be “impermeable” as best understood this would determine the seepage radius to the effective shale as 0 or near 0); determining a well pattern for integrated exploitation of the effective shale and the adjacent effective oil reservoirs based on the thickness of the effective shale, the top effective boundary, the bottom effective boundary and the maximum seepage radius (as implementing the well pattern at least as shown in fig 2 or figs 4-9); determining a well completion approach according to the well pattern for integrated exploitation (inherent to production of a well); and determining a total number of perforation clusters of gas injection wells, a number of perforation clusters corresponding to each of the adjacent effective oil reservoirs, a gas injection amount per unit time of each of the perforation clusters, and a total gas injection amount per unit time of the gas injection wells, according to the well completion approach (appears to be zero as determined); wherein the effective shale is in communication with all the adjacent effective oil reservoirs by boring-through of a fluctuating horizontal well or a vertical well (wellbore 210, as in fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zupanick in view of Liu et al. (US 2010/0071897).
In regard to claims 31 and 32, Zupanick discloses discloses a method for determining an integrated exploitation approach for a shale and adjacent oil reservoirs, comprising: determining a thickness of an effective shale (220, figure 8, see col. 10, lines 40-45), thicknesses of adjacent effective oil reservoirs to the effective shale (202a, 202b, as in fig 8 as necessary to determine boundaries 204, 206), and a planar distribution area of the effective shale and the adjacent effective oil reservoirs to the effective shale (as necessary to determine top plans as in fig 4-6, see col. 6, lines 40+; also see col. 14, lines 1-5), based on logging data of a target reservoir of interest (col. 3, lines 36+, col. 13, lines 50+); determining a top effective boundary of the adjacent effective oil reservoir above the effective shale, and a bottom effective boundary of the adjacent effective oil reservoir below the effective shale (as determining 204, 206, as in fig 8), based on the thickness of the effective shale, the thicknesses of the adjacent effective oil reservoirs to the effective shale, and the planar distribution area of the effective shale and the adjacent effective oil reservoirs to the effective shale; determining a maximum seepage radius of each of the adjacent effective oil reservoirs to the effective shale, based on a formation pressure, a fracture pressure and a starting pressure gradient of the adjacent effective oil reservoir (col. 10, lines 40-45,  may be “impermeable” as best understood this would determine the seepage radius to the effective shale as 0 or near 0); determining a well pattern for integrated exploitation of the effective shale and the adjacent effective oil reservoirs based on the thickness of the effective shale, the top effective boundary, the bottom effective boundary and the maximum seepage radius (as implementing the well pattern at least as shown in fig 2 or figs 4-9); determining a well completion approach according to the well pattern for integrated exploitation (inherent to production of a well); and determining a total number of perforation clusters of gas injection wells, a number of perforation clusters corresponding to each of the adjacent effective oil reservoirs, a gas injection amount per unit time of each of the perforation clusters, and a total gas injection amount per unit time of the gas injection wells, according to the well completion approach (appears to be zero as determined); wherein the effective shale is in communication with all the adjacent effective oil reservoirs by boring-through of a fluctuating horizontal well or a vertical well (wellbore 210, as in fig 8).  Zupanick does not disclose that an apparatus for performing the method including a memory, processor or a computer program with instructions to perform the method.
Liu et al. disclose an apparatus and computer readable medium for performing a method of determining an exploitation approach (paragraph 88).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the methods of Zupanick with the computer readable medium and computing components, as taught by Liu et al., in order to quickly calculate and automate the performance of the method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boone et al. (US 2011/0272153) also disclose methods including boring-through a fluctuating horizontal well (as in figures 5-7) or a vertical well to provide an integrated exploitation approach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
6/30/2022